DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1, 8-9, 12, 14, 16 and 18 have been examined in this application. Claims 1, 9 and 16 are amended. Claims 2-7, 10-11, 13, 15, 17 and 19-20 are cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 9/26/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.

Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to Arguments and Amendments made on 9/26/2021, with respect to the “Claim Interpretation – 35 USC 112(f)” section on pages 10-11, the Applicant argues that a person of ordinary skill in the art could reasonably discern from the claim language that the term “navigation device” is not a generic term or black box recitation of structure or abstractions, but rather reference to a conventional device capable of performing the corresponding limitations. However, the term “device” is a generic placeholder, and even though it is modified by the term “navigation” and other claim language, there is not sufficient structure in the claim limitation to avoid 112(f) invocation. Furthermore, one of ordinary skill in the art would not be able to discern the associated structure this term encompasses. 
In response to the “Claim Rejections 35 USC 112” section on pages 11-13, with respect to the 112(b) rejections for Claims 1, 9 and 16, the Applicant argues the claim language is clear in regards to which users are associated with which travel parameters. The Applicant further argues on the top of page 12 that the claim language describes a comparison of fuel consumption based on the specific vehicle mpg ratings for each user and based on this comparison determining the multiuser route and the vehicle to continue the carpool. However, in the claim language it appears that the travel parameter is itself an mpg rating not a fuel consumption based on an mpg rating and therefore the language is unclear in light of the specification. The specification does not describe any direct comparison of mpg rating of the vehicle as the parameter. Please see 112(a) and 112(b) section below. 
The Applicant further argues towards the bottom of page 12 that the claim language minimizing travel distances for the navigation routes for the pool of the first user, the second user, or the third user based on the travel parameters corresponding to the first user, second user, or third user is not unclear because it describes minimizing travel distances to the intermediate destination for one of the users. However, while this description makes sense, the claim language itself is still unclear because it is unclear what is being described by “travel parameters corresponding to the first user, second user or third user”. Please see 112(b) section below for additional details.  Furthermore, the claim amendments have additional 112(b) rejections. Please see 112(b) section below. 
In response to the “Claim Rejections – 35 USC 103” section on pages 13-15, the Applicant argues that the prior art does not disclose the amended claim language. The Applicant argues on page 14 that the prior art does not disclose “wherein each of the user navigation devices associated with a plurality of users is configured to send invites to the plurality of users” because Chen states service requests are sent using a mobile device of a passenger to a driver. The Applicant argues that the “driver” is not configured to provide invitations but simply accepts requests. While this element is not taught in Chen, it is taught in Thakkar et al. (US 2013/0054281 A1) paragraphs [0022-0023] which allows any user navigation device to register as a driver or a passenger. 
The Applicant argues on the top of page 13 that the amended claim language of “wherein if a waypoint is not added, searching for waypoints between the departure points for a pool of the first user, the second user, and the third user and the common destination” is not taught in the prior art in the particular arrangement of the claimed invention. The Applicant notes that support for this claim limitation is described in paragraph [0070] in the specification and elsewhere which describes searching the data repository for waypoints between the departure locations of the three users and the destination to find waypoints to meetup and optimize a travel parameter. For example, to optimize a travel parameter by minimizing a total sum of fuel consumption considering all users. This amendment in combination with the other amendments to the claim language as interpreted under the 112(b) section overcome the 103 rejection. In particular, the claim elements as interpreted under 112(b) further detailing the process of compiling potential waypoints and then based on these waypoints selecting intermediate destinations that meet the parameter requirements for fuel consumption such that a navigation route is selected to minimize a distance traveled independently for the first user, the second user, or the third user based on a miles per gallon rating for gas mileage of a vehicle corresponding to the respective user overcomes the 103 rejection. These claimed elements are not shown in the prior art in the multi-user route arrangement as claimed which includes a first waypoint for the first and second user to meet-up, be considered a combined new-user and then travel jointly to a second waypoint to meet up with the third user and travel on to the common destination. Please see “Allowable Subject Matter Section” below for additional details. 
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
b) In Claims 9 and 16 “… the navigation devices navigating the respective users …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	b) A “navigation device” is interpreted to be a display device with a user interface ([0048]; Fig. 3)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein the travel parameter comprises a miles per gallon rating for gas mileage”, the specification is silent as to the travel parameter comprising a miles per gallon rating for gas mileage. The specification notes in paragraph [0074] that the travel parameter may be fuel consumption based on vehicle gas mileage but no information is provided on the travel parameter comprising gas mileage. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
Claims 8, 12, 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1, 9 and 16 and for failing to cure the deficiencies listed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the travel parameter comprises a miles per gallon rating for gas mileage”, the wording is unclear and therefore indefinite in light of the specification because there is no comparison of miles per gallon ratings for traveling individually being compared to travelling jointly described in the specification in order to determine a waypoint. Instead, the comparison is based on a fuel consumption which is determined in part based on a miles per gallon rating for gas mileage of a vehicle that would perform the traveling. Therefore, it is unclear what it means for the travel parameter to comprise a mpg rating, or which user this evaluation would be based on. For example, it is unclear what a “total travel parameters” would mean with respect to a miles per gallon rating for gas mileage since that is just one value representing the fuel efficiency of a vehicle. The limitation is interpreted to be: wherein the travel parameter is based on a miles per gallon rating for gas mileage of a vehicle that would perform the traveling.  
With respect to the limitation, “wherein if a waypoint is not added, searching for waypoints between the departure points for a pool of the first user, the second user, and the third user and the common destination”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating that a search is performed if potential waypoints are not received from the user or if waypoints don’t meet the parameter requirements. The limitation is interpreted in light of paragraph [0070] and Fig. 5 Step 550 to be: wherein determining, from the list of waypoints, a first and second waypoint further comprises searching for waypoints between the departure points for a pool of the first user, the second user, and the third user and the common destination. 
With respect to the limitation, “determining navigation routes for the first user, the second user, and the third user, from their respective departure locations to one or more intermediate destinations added for each respective user, and to the common destination thereafter, and minimizing travel distances for the navigation routes for the pool the first user, the second user, or the third user based on the travel parameters corresponding to the first user, second user, or the third user”, the wording is unclear and therefore indefinite because it is unclear what it means to minimize travel distances for “the pool” of one of the three users based on travel parameters corresponding to one of the users. It is unclear what travel parameter would be considered “corresponding” to the user. Is that the travel parameter of traveling individually to the destination? Is it the travel parameter of joining up and traveling to the destination? The limitation is interpreted in light of specification paragraphs [0074, 0094] to be: determining navigation routes for the first user, the second user, and the third user, from their respective departure locations to one or more intermediate destinations added for each respective user, and to the common destination thereafter, wherein traveling the navigation routes minimize a distance traveled independently for the first user, the second user, or the third user based on a miles per gallon rating for gas mileage of a vehicle corresponding to the respective user.
Claims 8, 12, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 9 and 16 and for failing to cure the deficiencies listed above. 
Allowable Subject Matter
Claims 1, 8-9, 12, 14, 16 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art Chen et al. (US 2019/0033084 A1) discloses sending by a first navigation device an invitation to join a multiuser route to said common destination and generating a multiuser route in response to an acceptance of the invitation, the multiuser route comprising waypoints where at least two of the plurality of users travel independently or jointly, and travel to the common destination jointly thereafter. Generating the multiuser route comprises receiving departure locations of the plurality of users respectively and receiving waypoints from the plurality of users to be added to a predetermined list of waypoints. Furthermore, it includes determining, from the list of waypoints, a first waypoint, wherein a first total of travel parameters associated with a first user and a second user, both from the plurality of users, traveling from their respective departure points to the first waypoint independently and jointly to the common destination thereafter is reduced for the first and second user and adding the first waypoint as an intermediate destination for the first user and the second user. Furthermore, Chen et al. discloses considering the first and second user together as a combined new-user and determining from the list of waypoints a second waypoint between the combined new-user and a third user in the same manner and adding that second waypoint as another intermediate destination and sending the multiuser route. 
The prior art Thakkar et al. (US 2013/0054281 A1) discloses that each of the other navigation devices associated respectively with a plurality of users is configured to send invitations to the other navigation devices. Furthermore, Thakkar et al. discloses determining to rideshare (and therefore determining waypoints) so that a total travel parameters of traveling to waypoints independently and jointly to the common destination thereafter is lesser than a total of travel parameters associated with the users traveling from their respective departure points to the common destination independently. Furthermore, the travel parameter is fuel consumption based on vehicle miles per gallon rating. 
The prior art Minster et al. (US 2017/0267233 A1) discloses that the predetermined list of waypoints includes one or more locations for the user to leave a parked vehicle, wherein each waypoint is associated with an attribute that comprises at least one of a parking lot, mall, or shopping center to facilitate parking one or more vehicles for at least a predetermined duration.
The prior art Baca et al. (US 2014/0222328 A1) discloses that the multiuser route is sent to the navigation devices of the respective users, the navigation devices navigating the respective users along the navigation routes for each user. 
The prior art Chen et al., Thakkar et al., Minster et al. and Baca et al. fail to disclose the 112(b) interpretation of the claim limitation regarding searching for waypoints, wherein determining, from the list of waypoints, a first and second waypoint further comprises searching for waypoints between the departure points for a pool of the first user, the second user, and the third user and the common destination. In particular, the prior art does not disclose this waypoint search in addition to the receipt of waypoints (wherein each waypoint has the described parking attributes) and in the described arrangement for determining two intermediate destinations for three users to travel to a common destination. In Chen et al., which describes the sequence of determining two intermediate destinations between three users, the waypoint is determined proximate the user to be picked up, for example within a threshold distance so that a rider can walk to the meeting location [0011]. Therefore, it would not be obvious to modify this reference with a reference disclosing searching for waypoints between the three departure points and the destination because this search could yield potential waypoints that have the rider traveling much farther. Furthermore, the prior art fails to disclose the 112(b) interpretation of the claim limitation that the traveling routes with the intermediate destinations minimize a distance traveled independently for the first user, the second user, or the third user based on a miles per gallon rating for gas mileage of a vehicle corresponding to the respective user. In particular, this limitation is not taught in combination with the other route determination elements wherein the intermediate destinations are determined from a group of waypoints comprising waypoints that are received from the plurality of users, are provided by a search between three departure locations and a destination, and include attributes allowing for parking for at least a predetermined duration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619